Citation Nr: 1612042	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  10-02 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 30 percent prior to December 16, 2013, and in excess of 70 percent from December 16, 2013, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 





INTRODUCTION

The Veteran had active military service from July 1979 to August 1982 and from December 2003 to February 2007.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  This case was previously before the Board, most recently in August 2015, at which time the issue on appeal was remanded for additional development.  The case has now been returned to the Board for further appellate action.  

FINDINGS OF FACT

1.  Prior to March 23, 2010, the occupational and social impairment from the Veteran's PTSD more nearly approximated occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

2.  Beginning March 23, 2010, the occupational and social impairment from the Veteran's PTSD has more nearly approximated deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a rating of 70 percent, but not higher, for PTSD have been met beginning March 23, 2010; the criteria for a rating greater than 30 percent for PTSD prior to March 23, 2010 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was provided adequate notice in response to his claim.  The record shows that the Veteran was mailed a letter in July 2008 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The July 2008 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claim. 

The Veteran has been afforded adequate assistance in response to his claim.  His service treatment records (STRs) are of record.  VA Medical Center and private treatment notes have been obtained.  The Veteran has been provided appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence. 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  Coordination of rating with impairment of function is always expected.  38 C.F.R. § 4.21 (2015).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  That diagnostic code uses the General Rating Formula for Mental Disorders, which provides that a 30 percent rating is warranted for a mental disorder when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversational normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

A 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

A 100 percent rating requires total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

The Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

With an approximate balance of positive and negative evidence as to any issue material to the determination of a matter, VA resolves reasonable doubt in the claimant's favor. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). To deny a claim on its merits, evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran asserts that he should have a higher rating for his PTSD because his level of impairment is worse than contemplated by the currently assigned ratings.

At an August 2008 VA examination, the Veteran reported that he experienced sleep impairment in the form of nightmares that occurred on a monthly basis.  The Veteran reported that he had recently ended a 17 year relationship and that she had left him as a result of his PTSD symptoms.  He explained that he had two adult children and that he enjoyed a good relationship with both of them.  He also noted that he was constantly depressed and that he sought mental health counseling for his symptoms at the VA Medical Center.  He reported that he was able to conduct the activities of daily living on his own and that he worked full-time as a forklift operator.  He explained that he had a good relationship with his co-workers and supervisors, but that it was sometimes "up and down."  The Veteran reported that he had a limited social life and that most of the time, he just stayed home.  He noted that his 17 year old nephew occasionally came over to help out around the house.  

Upon mental status examination, the Veteran was oriented to place, person, and the purpose of the interview.  His appearance and hygiene were noted to be appropriate for the occasion.  The Veteran's behavior was appropriate and his affect and mood were normal.  The Veteran's communication was normal, but he did have some difficulty explaining himself, which was noted to possibly be a result of poor education.  The Veteran's speech and concentration were normal and while he did not have panic attacks, he was noted to be suspicious.  There was no history of delusions or hallucinations and the Veteran did not exhibit either during the examination.  The Veteran did not engage in obsessive rituals.  The Veteran's thought processes were normal, he had good judgment, and his memory was normal.  The Veteran did not have suicidal or homicidal ideations.  The examiner confirmed the diagnosis of PTSD and assigned a Global Assessment of Functioning Scale score (GAF) of 90.  The examiner noted that the Veteran's anxiety, depression, and mood swings were probably related to his poor physical condition, but that it could not be denied that his symptoms may be PTSD related.  

GAF scores are based on a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV).    

The GAF score is based on all of the veteran's psychiatric impairments.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61 to 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a Veteran's disability and assigning ratings.  38 C.F.R. § 4.130 (2015).  However, they are just one of many factors considered when determining an evaluation.

The Veteran has also received mental health counseling from Progressive Rehabilitation Systems.  In a January 2010 letter, received by VA on March 23, 2010, the Veteran's mental health counselor reported that the Veteran's symptoms had been getting progressively worse and that he had recently been forced to retire from work, in part due to his PTSD symptoms.  

At a December 2013 VA examination, the Veteran reported that being around people, even family members, made him nervous.  He explained that he was currently engaged, but that he was irritable and easily angered.  He noted that he wished he did not yell at his fiancé as often as he did.  He reported that he maintained a good relationship with his two adult children, but admitted that he did not see them very often as he did not feel capable of driving long distances and they lived in another state.  The Veteran noted that he received mental health counseling at the VA Medical Center and was maintained on psychotropic medication.  The Veteran was noted to experiencing recurrent recollections, nightmares, and flashbacks.  He avoided distressing memories, thoughts, and feelings about his traumatic events.  He also avoided people, places, conversations, activities, objects, and situations that reminded him of his traumatic events.  He was noted to have persistent and exaggerated negative beliefs or expectations about himself, others, and the world.  He was in a persistent negative emotional state, he had a markedly diminished interest or participation in significant activities, and he had feelings of detachment or estrangement from others.  The Veteran also experienced symptoms of hypervigilance, problems with concentration, and sleep disturbance.  

Upon mental status examination, the Veteran was anxious and suspicious, his mood was depressed, and his affect was flattened.  The Veteran had mild memory loss and disturbances in motivation and mood.  He experienced an inability to establish and maintain effective relationships and difficulty adapting to stressful circumstances-but did not experience panic attacks, impairment of short-term or long-term memory, impairment in speech, impairment in judgment, impairment in abstract thinking, impairment in thought processes or communication, suicidal ideations, obsessional rituals, impaired impulse control, persistent delusions or hallucinations, grossly inappropriate behavior, neglect of personal appearance or hygiene, or spatial disorientation.  The examiner confirmed the diagnosis of PTSD and noted that the Veteran's symptoms resulted in occupational and social impairment with reduced reliability and productivity. 

In December 2013, the Veteran submitted a PTSD disability benefits questionnaire (DBQ) that was filled out by the director of his VA Medical Center treatment program.  In that report, it was noted that the Veteran experienced deteriorating psychological functioning as a result of his PTSD.  The Veteran was noted to experience recurrent recollections, hyperarousal, hypervigilance, depression, depressed mood, anhedonia, sleep disturbance, social withdrawal, avoidance, difficulty concentrating, irritability, angry outbursts, and suicidal ideation.  It was noted that the Veteran had been undergoing mental health counseling since at least May 2007 and that he was maintained on psychotropic medication.  

Upon mental status examination, the Veteran was noted to be anxious and have a depressed mood.  His affect was flattened, he experienced panic attacks, he had chronic sleep impairment, and he had memory loss.  He was noted to have disturbances in motivation and mood, an inability to establish and maintain effective relationships, difficulty adapting to stressful circumstances, and impaired impulse control.  The Veteran did not have impairment of speech, thought processes, judgment, or abstract thinking.  He did not engage in obsessional rituals and there was no evidence of persistent delusions or hallucinations.  He did not exhibit grossly inappropriate behavior, he was not a persistent danger to himself or others, he did not neglect his personal hygiene, and he did not have any spatial disorientation.  The examiner confirmed the diagnosis of PTSD, assigned a GAF of 52, and noted that the Veteran's symptoms resulted in occupational and social impairment with deficiencies in most areas.  

At an October 2015 VA examination, the Veteran reported that he continued to seek mental health counseling at the VA Medical Center, but that he had not experienced any significant improvement in his symptoms.  He continued to experience recurrent distressing recollections, he engaged in avoidance and was socially isolated, he had a markedly diminished interest or participation in significant events, he felt detached and estranged from others, he was hypervigilant, he had an exaggerated startle response, he experienced difficulty concentrating, and he experienced chronic sleep impairment. 

Upon mental status examination, the Veteran was anxious and suspicious, he had a depressed mood, and his affect was flattened.  He had mild memory impairment, disturbances in motivation and mood, difficulty establishing and maintaining effective relationships, and difficulty adapting to stressful circumstances.  There was no impairment of speech, judgment, impulse control, thought processes, communication, or spatial orientation.  The Veteran did not exhibit delusions, hallucinations, grossly inappropriate behavior, or neglect of personal hygiene.  The examiner confirmed the diagnosis of PTSD and noted that the Veteran's symptoms resulted in occupational and social impairment with deficiencies in most areas.  

The Veteran seeks periodic mental health treatment at the VA Medical Center.  Review of those treatment records shows that the Veteran generally reports symptoms of depression, anhedonia, recurrent recollections, irritability, angry outbursts, isolation, anxiety, and sleep impairment. He has generally been noted to present as appropriately groomed and cooperative.  He has not shown impairment in speech, communication, thought processes, though content, judgment, or insight.  He has presented as having some difficulty focusing, his mood has been depressed, and his affect have been flattened.  He is generally not noted to have suicidal or homicidal ideations.  

The Board finds that the Veteran is not entitled to a rating in excess of 30 percent prior to March 23, 2010.  In this regard, prior to that date, the record does not show that the Veteran had PTSD symptoms that resulted in social and occupational impairment worse than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  At his August 2008 VA examination, he reported that he was working full-time, that he had good relationships with his supervisors and co-workers, and that he had good relationships with his two adult children.  Additionally, there is no indication from the record that the Veteran had significant disturbances in mood, that he experienced panic attacks, that he had any impairment in speech, or that he experienced suicidal or homicidal ideations.  At his August 2008 VA examination, he was not noted to have a flattened affect, and his mood was noted to be normal.  Further, there is no indication from the record that the Veteran experienced any memory impairment.  The Board acknowledges that the Veteran has been noted to have chronic sleep impairment, depression, and anxiety.  However, there is no indication from the record that those symptoms are significant or that they cause impairment beyond that contemplated by the 30 percent rating.  Therefore, when the Veteran's disability picture is considered as a whole, the Board finds that a rating in excess of 30 percent is not warranted for the period prior to March 23, 2010, for PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

The Board finds that the Veteran is entitled to a 70 percent rating for PTSD beginning March 23, 2010, the date the letter was received from the Veteran's private mental health counselor indicating that his symptoms had worsened since his last VA examination.  The evidence of record shows that the Veteran's PTSD results in occupational and social impairment with deficiencies in most areas from March 23, 2010.  In the letter received from the Veteran's mental health counselor, it was specifically noted that the Veteran's PTSD had gotten progressively worse and that he had been forced to retire early, in part as a result of his PTSD symptoms.  In the December 2013 PTSD DBQ, it was noted that the Veteran experienced symptoms of recurrent recollections, hyperarousal, hypervigilance, depression, depressed mood, anhedonia, sleep disturbance, social withdrawal, avoidance, difficulty concentrating, irritability, angry outbursts, and suicidal ideation.  Many of those symptoms are also noted in the various VA Medical Center and other mental health treatment notes of record.  Further, the December 2013 PTSD DBQ noted that the Veteran was unable to establish and maintain effective relationships and that he had a flattened affect, memory loss, panic attacks, and chronic sleep impairment.  Also, the Veteran's rating for PTSD was increased by the Agency of Original Jurisdiction (AOJ) based on the findings in the December 2013 PTSD DBQ.  Therefore, the Board finds that, when the Veteran's disability picture is considered as a whole, his PTSD is more accurately contemplated by the criteria for a 70 percent rating beginning March 23, 2010.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015). 

The Board acknowledges that the results of the VA examinations, the symptoms described in the VA examination reports, and the VA Medical Center and other treatment records do not indicate that the Veteran has experienced all of the symptoms associated with a 70 percent rating for PTSD beginning March 23, 2010.  However, the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board's finding that there are deficiencies in most areas sufficient to warrant a 70 percent rating beginning March 23, 2010, even though all the specific symptoms listed for a 70 percent rating are not manifested.

Consideration has been given to assigning a higher rating for the period beginning March 23, 2010.  However, there is no indication from the record that the occupational and social impairment resulting from the Veteran's PTSD has been total.  The Board notes that the Veteran was reported to be engaged at his December 2013 VA examination and married at his October 2015 VA examination.  Further, the Veteran reported at his December 2013 VA examination that, while he did not often see his children due to an inability to drive long distances, he maintained a good relationship with both of them.  The October 2015 VA examiner specifically noted that there had been no significant changes in the Veteran's social interactions.  The Board acknowledges that the Veteran has reported that he was forced to retire from his job, in part, as a result of his PTSD symptoms.  However, there is no indication from the record that the Veteran is totally occupationally impaired as a result of his PTSD.  Further, there is no indication from the record that the Veteran has experienced difficulty in maintaining his hygiene or that he exhibited obsessional or ritualistic activities that interfered with his daily activities.  Further, there is no indication from the record that the Veteran has experienced significant impairment in speech, thought processes, judgment, or insight.  While the Veteran has experienced suicidal ideations and some impairment in impulse control, he has not been noted to be a persistent danger to himself or others.  The Board acknowledges that at times the Veteran has been assigned relatively low GAF scores indicative of rather serious impairment.  However, the Board finds that those GAF scores, when considered with the Veteran's subjective complaints and the objective findings upon mental status examination, contribute to the finding that the evidence does not show total occupational and social impairment resulting from PTSD.  Therefore, the Board finds that a rating in excess of 70 percent beginning March 23, 2010, for PTSD is not warranted because total occupational and social impairment has not been shown.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The record shows that the manifestations of the disability on appeal are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from PTSD would be in excess of that contemplated by the assigned ratings, even when considered in conjunction with the Veteran's other service-connected disabilities.  Thus, the Board finds that referral of this case for extra-schedular consideration is not warranted.  38 C.F.R. § 3.321 (2015).


ORDER

Entitlement to a rating of 70 percent, but not higher, from March 23, 2010, but not earlier, for PTSD is granted.  A disability rating greater than 30 percent prior to March 23, 2010 for this disorder is denied.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


